Title: To Thomas Jefferson from Albert Gallatin, 29 June 1808
From: Gallatin, Albert
To: Jefferson, Thomas


                  
                     Dear Sir 
                     
                     June 29th 1808
                  
                  I send a list of 96 applications made subsequent to 1 May for permission to send vessels in ballast. Two of these being for taking passengers & not to bring property are not embraced by the law & ought not to have been included. I enclose a general recapitulation; and as it may be proper to adopt some general rules, will not expect a decision till we have waited on you to morrow according to your appointment. 
                  Respectfully Your obedt. Servt.
                  
                     Albert Gallatin 
                     
                  
                Enclosure
                                                
                            General recapitulation
                     of applications made subsequent to 1 May
                     for leave to send vessels in ballast
                        
                        
                           I.
                           Beyond Cape of Good Hope
                           4
                           
                           VII.
                           West Indies & America North of the line
                        
                        
                           
                           
                               Canton
                           1
                           
                           
                           
                           
                              British
                           
                           21
                        
                        
                           
                           
                               Calcutta
                           1
                           
                           
                           
                           
                               Jamaica
                           1
                           
                        
                        
                           
                           
                               Coromandel
                           1
                           
                           
                           
                           
                               Trinidad
                           4
                           
                        
                        
                           
                           
                               Isle of France
                           1
                           
                           
                           
                           
                               Grenada
                           1
                           
                        
                        
                           II.
                           Western Coast of Africa
                           3
                           
                           
                           
                               St. Thomas
                           1
                           
                        
                        
                           
                           
                               Rio ponzo-Slave Coast
                           1
                           
                           
                           
                           
                               Surinam & Demerara
                           5
                           
                        
                        
                           
                           
                               Mogadore
                           1
                           
                           
                           salt{
                           
                               Turks island
                           5
                           
                        
                        
                           
                           
                               Madeira
                           1
                           
                           
                           
                               Bahama
                           1
                           
                        
                        
                           III.
                           Europe
                           16
                           
                           
                           
                               Providence
                           1
                           
                        
                        
                           
                           
                               English ports
                           5
                           
                           
                           
                           
                               St. Croix
                           2
                           
                        
                        
                           
                           
                               French do
                           5
                           
                           
                           
                           
                              Spanish
                           
                           31
                        
                        
                           
                           
                               Italian do
                           2
                           
                           
                           
                           
                               Cuba
                           25
                           
                        
                        
                           
                           
                               Malaga
                           1
                           
                           
                           
                           
                               Porto rico
                           3
                           
                        
                        
                           
                           
                               Amsterdam
                           1
                           
                           
                           
                           
                               Porto Cavallo
                           2
                           
                        
                        
                           
                           
                               Breman
                           1
                           
                           
                           
                           
                               Vera Cruz
                           1
                           
                        
                        
                           
                           
                               Russia
                           1
                           
                           
                           
                           
                              French
                           
                           13
                        
                        
                           
                           exclusively of 2 for passengers
                           
                           
                           
                           
                               Guadeloupe
                           6
                           
                        
                        
                           
                           & not embraced by law
                           
                           
                           
                           
                               Martinique
                           6
                           
                        
                        
                           IV.
                           Montevideo
                           1
                           
                           
                           
                               San Domingo
                           1
                           
                        
                        
                           V.
                           Port au Prince
                           1
                           
                           
                           St. Martins
                           
                              3
                           
                        
                        
                           VI.
                           Cayenne
                           
                              1
                           
                           
                           
                           
                           68
                        
                        
                           
                           
                           26
                           
                           
                           Per contra
                           
                              26
                           
                        
                        
                           
                           
                           
                           
                           
                           
                           94
                        
                        
                           
                           
                           
                           
                           
                           Not embraced by law
                           
                              2
                           
                        
                        
                           
                           
                           
                           
                           
                           
                           96
                        
                     
                  
                        
                    